Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

 	2.	This office action is based on the applications’ amendments filed on 04/15/2022, which claims 1-12, 14, 17-19 and 21-24 have been presented for examination. 

Status of Claims
3.	Applicant's amendment dated April 15th, 2022 responding to the Office Action October 15th, 2021 provided in the rejection of claims 1-12, 14, 17-19 and 21-23.
4.	Claim 21 has been amended and claim 24 is newly added.
5.	Claims 1-12, 14, 17-19 and 21-24 are pending in the application, of which claims 1, 12 and 21 are in independent form and which have been fully considered by the examiner.

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Amy et al. (US Pub. No. 2017/0147303 A1 – herein after Amy).

Regarding claim 1. 
Amy discloses 
A computer-implemented method, comprising:
receiving a high-level description of a quantum program to be implemented in a quantum-computing device (quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions – See paragraph [0031]); and
through a sequence of multiple different compiler passes that reduce operations in the quantum program (different approach in which the reversible circuit compiler itself is verified, thus reducing (or eliminating) the need to verify every compiled circuit separately—See paragraph [0045].  Optimizations can be performed to remove unused code portions (or branches) of the mutable data dependency graph, to apply known optimized graph representations in place of recognized unoptimized portions (e.g., using functionally equivalent but computationally improved operations in place of unoptimized portions according to one or more optimized templates in an optimized library), and/or other such optimizations.  Any of the clean-up schemes and/or in-place-operation techniques – See paragraph [0136]), compiling at least a portion of the high-level description of the quantum program into a lower-level program that is executable by a quantum-computing device (compiler discussed herein uses XOR-AND Boolean expressions—single output classical circuits over XOR and AND gates—as an intermediate representation/language – See paragraph [0062].  An algorithmic description of desired reversible circuit behavior (according to a F#, F*, or other suitable high-level description)) is transformed into a lower-level (e.g., gate-level) description adapted for use with a reversible circuit, such as a quantum computer (e.g., a description of reversible gate networks (a description in the LIQUi|>, .qc, or other such suitable format)) – See paragraph [0127]),
wherein the high-level description of the quantum program to be implemented in a quantum-computing device supports at least one of loops and branches (the source code file can be a high-level description, such as an algorithmic description of desired reversible circuit (e.g., quantum computer) .... code portions (or branches) of the data dependency graph – See paragraphs [0129-0132]).

Regarding claim 11, the method of claim 1, 
Amy discloses
wherein the lower-level program that is executable by the quantum-computing device implements a ripple-carry adder comprising full adders (Space-efficient compilation results. REVS REVER Benchmark bits gates Toffolis bits gates Toffolis carryRippleAdder – See paragraphs [0124-0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amy as applied to claim 1 above, and further in view of Matthew Amy (Verify Compilation of Space-Efficient Reversible Circuits, 2017 – IDS filed on 01/16/2020 – herein after Amy-NPL).

Regarding claim 2, the method of claim 1, 
Amy-NPL discloses
wherein the compiling comprises converting the high-level description of the quantum program to a straight-line program (we give a formal definition of Revs, as well as the intermediate and target languages of the compiler... every Revs program can be transformed into a straight-line program — See page 7, 3. Languages).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to transform program into a straight-line program as suggested by Amy-NPL (page 7).

Regarding claim 3, the method of claim 2, 
Amy-NPL discloses
wherein compiler optimization passes are used to convert the high-level description of the quantum program to the straight-line program (clean up...removing any gates with a target in A — See page 11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to perform optimization by compilers as suggested by Amy-NPL (page 4).
Regarding claim 4, the method of claim 2, 
Amy-NPL discloses
wherein the compiling using one or more of constant-folding or reassociation (To formally prove correctness of the compiler we need initial values in each interpretation (and an initial state) which are observationally equivalent) — See page 18).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to perform compiling using value as suggested by Amy-NPL (page 18).

Regarding claim 5, the method of claim 2, 
Amy-NPL discloses
further comprising converting the straight-line program into a dependency graph (transformations to different Boolean representations (e.g., circuits, dependence graphs) -- See page 11, 4.2 REVS Compilation).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to use dependency graph to determine which bits may be eligible as suggested by Amy-NPL (page 6). 

Regarding claim 6, the method of claim 5, 
Amy-NPL discloses
further comprising traversing an intermediate representation of the high-level representation of the quantum program (we give a formal definition of Revs, as well as the intermediate and target languages of the compiler — See page 7) in order to convert the straight-line program into the dependency graph (Revs is an optimizing compiler with respect to the number of bits used. Their method makes use of a dependency graph to determine which bits may be eligible to be cleaned eagerly — See pages 6 and 11-12).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to optimize with respect to the number of bits used as suggested by Amy-NPL (page 6).

9.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amy and Amy-NPL as applied to claim 6 above, and further in view of Mathias Soeken (Programming Quantum Computers Using Design Automation, 2018 –art of record -- herein after Soeken).

Regarding claim 7, the method of 6, 
Soeken discloses
further comprising translating the dependency graph to a graph of lower-level operations comprising Boolean operations and variables (Boolean function and variable – See pages 5-6).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Soeken’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Soeken’s teaching would enhance Amy and Amy-NPL to enable to find quantum circuits for some Boolean functions that are much larger as suggested by Soeken (page 4).

Regarding claim 8, the method of claim 7, 
Soeken discloses
further comprising mapping the lower-level operations to one or more quantum-computing circuits (The CNOT operation is a 2-qubit quantum operation that maps — See page 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Soeken’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Soeken’s teaching would enhance Amy and Amy-NPL to enable to map quantum compilation into target platform as suggested by Soeken (page 3).

Regarding claim 9, the method of claim 8,
Soeken discloses
further comprising using a cost metric to improve a space cost of the mapped one or more quantum-computing circuits (A unitary matrix is length- preserving and therefore maps one qubit state into another qubit state — See page 2. The vertical direction corresponds to space (i.e., number of qubits) and the horizontal direction to time (i.e., number of quantum operations) — See page 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Soeken’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Soeken’s teaching would enhance Amy and Amy-NPL to enable to execute operations on this exponentially large space at low cost as suggested by Soeken (page 1).

Regarding claim 10, the method of claim 9, 
Soeken discloses
wherein the improvement reduces a cost of a reversible circuits in the one or more quantum-computing circuits (a quantum algorithm can combine the power to explore exponentially many computational paths at low cost with the ability to cancel out useless paths in such a way that a measurement of the remaining paths reveals the answer to an interesting computational problem — see page 1, right column).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Soeken’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Soeken’s teaching would enhance Amy and Amy-NPL to enable to reduce the probability of computational paths that explore may computational paths at low cost as suggested by Soeken (page 1).

10.	Claim(s) 12, 14, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amy and in view of Matthew Amy (Verify Compilation of Space-Efficient Reversible Circuits, 2017 – IDS filed on 01/16/2020 – herein after Amy-NPL) and Thomas Haner (A Software Methodology for Compiling Quantum Programs, 2016 – herein Haner).

Regarding claim 12. 
Amy discloses 
One or more computer-readable media storing computer- readable instructions, which when executed by a classical computer, cause the classical computer to:
receive a high-level description of a quantum program to be implemented in a quantum- computing device (quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions – See paragraph [0031]); and
compile at least a portion of the high-level description of the quantum program into a lower-level program that is executable by a quantum-computing device (compiler discussed herein uses XOR-AND Boolean expressions—single output classical circuits over XOR and AND gates—as an intermediate representation/language – See paragraph [0062].  An algorithmic description of desired reversible circuit behavior (according to a F#, F*, or other suitable high-level description)) is transformed into a lower-level (e.g., gate-level) description adapted for use with a reversible circuit, such as a quantum computer (e.g., a description of reversible gate networks (a description in the LIQUi|>,. qc, or other such suitable format)) – See paragraph [0127]),
wherein the high-level description of the quantum program to be implemented in a quantum-computing device has loops and branches (loops – see paragraph [0084]; the source code file can be a high-level description, such as an algorithmic description of desired reversible circuit (e.g., quantum computer) ...code portions (or branches) of the data dependency graph – See paragraphs [0129-0132] and Fig. 4), and
Amy does not disclose
wherein the compiling comprises converting the high-level description of the quantum program into a straight-line program, the converting comprising removing all loops and branches from the high-level description.
Amy-NPL discloses
wherein the compiling comprises converting the high-level description of the quantum program into a straight-line program (we give a formal definition of Revs, as well as the intermediate and target languages of the compiler... every Revs program can be transformed into a straight-line program — See page 7, 3. Languages).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to transform program into a straight-line program as suggested by Amy (page 7).
Amy and Amy-NPL do not disclose
the converting comprising removing all loops and branches from the high-level description.
 Haner discloses
the converting comprising removing all loops and branches from the high-level description (high-level compiler converting to rewriting of n-qubit gate – See Fig. 8, and A straight-forward generalization of loops to the quantum domain is not possible due to the fact that the resulting circuit – See page 5.  Examiner respectfully notes that converting to rewriting of n-qubit gate that removing/delete/replace all loop and branches of high-level description.  Replacements: Meta functions and library calls are replaced by their implementation, where available. For example, the uncompute statement applies the inverse of the previous compute-section. Another example is the control instruction, which may be applied to individual gates or entire algorithms – See page 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Haner’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Haner’s teaching would enhance Amy and Amy-NPL to enable to replace and use all meta-information avaible in order to make the resulting code as efficient as possible as suggested by Haner (page 8).

Regarding claim 14, the one or more computer-readable media of claim 12, 
Amy-NPL discloses 
wherein the compiling using one or more of constant-folding or reassociation (To formally prove correctness of the compiler we need initial values in each interpretation (and an initial state) which are observationally equivalent) — See page 18).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to perform compiling using value as suggested by Amy-NPL (page 18).

Regarding claim 19, the one or more computer-readable media of claim 12, 
Amy discloses
wherein the lower-level program that is executable by the quantum-computing device implements a ripple- carry adder comprising full adders (Space-efficient compilation results. REVS REVER Benchmark bits gates Toffolis bits gates Toffolis carryRippleAdder – See paragraphs [0124-0125]).

Regarding claim 21. 
Amy discloses
A system (Fig. 14, a system), comprising:
a quantum computing device (quantum computer – See paragraph [0176]); and
a classical computing device in communication with the quantum computing device (The quantum processor controller (QP controller) 1420 can operate in conjunction with a classical processor 1410 to implement the desired quantum computing process – See paragraph [0176]),
the classical computing device being programmed to perform a method comprising (a computing device to perform any embodiment of the disclosed compilation/synthesis techniques – See paragraph [0003]):
receiving a high-level description of a non-straight-line program to be implemented in a quantum-computing device (quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions – See paragraph [0031] and Fig. 4, a non-straight-line program.  Examiner respectfully notes that a non-straight-line program is the program which includes branches or loops);
Amy does not disclose
using one or more compiler optimizations to convert the non-straight-line program into a straight-line program, the one or more compiler optimizations removing one or more if-branches from the non-straight-line program, at least one of the if- branches being transformed into a conditional move, store, or load instruction; and
compiling the straight-line program into a lower-level quantum-computing program executable by a quantum-computing device.
Amy-NPL discloses
wherein the compiling comprises converting the high-level description of the quantum program into a straight-line program (we give a formal definition of Revs, as well as the intermediate and target languages of the compiler... every Revs program can be transformed into a straight-line program — See page 7, 3. Languages).
compiling the straight-line program into a lower-level quantum-computing program executable by a quantum-computing device (extensive testing of compiled programs is sufficient to establish the correctness of both the source program and its translation to a target architecture by the compiler...there exist few examples of hardware to actually run such circuits – See page 4).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Amy-NPL’s teaching into Amy’s invention because incorporating Amy-NPL’s teaching would enhance Amy to enable to transform program into a straight-line program as suggested by Amy-NPL (page 7).
Amy and Amy-NPL do not disclose
the one or more compiler optimizations removing one or more if-branches from the non-straight-line program, at least one of the if- branches being transformed into a conditional move, store, or load instruction; and
Haner discloses
the one or more compiler optimizations removing one or more if-branches from the non-straight-line program (control: conditional code...it is important to reduce the number of controlled operations by using highlevel information such as the compute/uncompute pattern, where the compute and uncompute steps themselves do not need to be controlled – See page 5), at least one of the if- branches being transformed into a conditional move, store, or load instruction (the loop condition only depends on classical information... the code can be optimized by sending the entire loop instructions to lower-level classical hardware – See page 5.  Examiner respectfully notes that the if-branches is a condition branches/code and sending the loop condition instructions that is moving/store the loop condition instructions); and
Haner also discloses 
compiling the straight-line program into a lower-level quantum-computing program executable by a quantum-computing device (lower level compilers to mapping to hardware – See page 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Haner’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Haner’s teaching would enhance Amy and Amy-NPL to enable to reduce the number of controlled operations as suggested by Haner (page 5).

Regarding claim 22, the system of claim 21, 
Haner discloses 
wherein the if-branches are transformed into conditional moves, stores, and loads (the loop condition only depends on classical information... the code can be optimized by sending the entire loop instructions to lower-level classical hardware – See page 5.  Examiner respectfully notes that the if-branches is a condition branches/code and sending the loop condition instructions that is moving/store/load the loop condition instructions).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Haner’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Haner’s teaching would enhance Amy and Amy-NPL to enable to reduce the number of controlled operations as suggested by Haner (page 5).

Regarding claim 23, the system of claim 21, 
Amy-NPL discloses
wherein the compiling the straight-line program into the lower-level quantum-computing program comprises: 
converting the straight-line program into a dependency graph (transformations to different Boolean representations (e.g., circuits, dependence graphs) -- See page 11, 4.2 REVS Compilation); and 
translating one or more non-Boolean operations in the dependency graph into a sequence of Boolean operations (Boolean function and variables – See pages 5-6.  We observed that most of what the compiler was doing was evaluating the non- Boolean parts of the program — effectively bookkeeping for registers - only generating circuits for a small kernel of cases. As a result, transformations to different Boolean representations (e.g., circuits, dependence graphs) -- See page 17).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention lo use Amy--NPL's teaching into Amy’s invention because incorporating Amy--NPL's teaching would enhance Amy to enable to use dependency graph to determine which bits that may be eligible as suggested by Amy--NPL (page 6).

Regarding claim 24, the system of claim 21, 
Haner discloses
wherein the one or more compiler optimizations further comprise removing a loop from the non-straight-line program (high-level compiler converting to rewriting of n-qubit gate – See Fig. 8, and A straight-forward generalization of loops to the quantum domain is not possible due to the fact that the resulting circuit – See page 5.  Examiner respectfully notes that converting to rewriting of n-qubit gate that removing/delete/replace all loop and branches of high-level description.  Replacements: Meta functions and library calls are replaced by their implementation, where available. For example, the uncompute statement applies the inverse of the previous compute-section. Another example is the control instruction, which may be applied to individual gates or entire algorithms – See page 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Haner’s teaching into Amy’s and Amy-NPL’s inventions because incorporating Haner’s teaching would enhance Amy and Amy-NPL to enable to replace and use all meta-information available in order to make the resulting code as efficient as possible as suggested by Haner (page 8).

11.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amy and Amy-NPL and Haner as applied to claim 12 above, and further in view of Mathias Soeken (Programming Quantum Computers Using Design Automation, 2018 – art of record – herein after Soeken).

Regarding claim 17, the one or more computer-readable media of claim 12, 
Soeken discloses
wherein the compiling further comprises using a cost metric to improve a space cost of one or more quantum- computing circuits of the quantum-computing device (a quantum algorithm can combine the power to explore exponentially many computational paths at low cost with the ability to cancel out useless paths in such a way that a measurement of the remaining paths reveals the answer to an interesting computational problem — see page 1, right column).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Soeken’s teaching into Amy’s and Amy-NPL’s and Haner’s inventions because incorporating Soeken’s teaching would enhance Amy and Amy-NPL and Haner to enable to execute operations on this exponentially large space at low cost as suggested by Soeken (page 1).

Regarding claim 18, the one or more computer-readable media of claim 17, 
Soeken discloses
wherein the compiling further comprises using a cost metric to reduce a number of reversible-circuit operations in the one or more quantum-computing circuits (a quantum algorithm can combine the power to explore exponentially many computational paths at low cost with the ability to cancel out useless paths in such a way that a measurement of the remaining paths reveals the answer to an interesting computational problem — see page 1, right column).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Soeken’s teaching into Amy’s and Amy-NPL’s and Haner’s inventions because incorporating Soeken’s teaching would enhance Amy and Amy-NPL and Haner to enable to reduce the probability of computational paths that explore may computational paths at low cost as suggested by Soeken (page 1).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaplin et al. (US Pub. No. 2020/0272926 A1) discloses an optimizer that receives portions of a quantum circuit; identifies, from within the received portions of the quantum circuit, a pattern of quantum gates to perform a quantum function – See Abstract and specification for more details.
Yan (CN110187885 A) discloses sequence structure: only according to the code order of the quantum program, orderly executing; branch structure according to condition the result prior to selecting the execution order, rather than physical logic to execute code ordering, which is mainly embodied in the if branch the quantum program – See page 7.  The aim of the optimizing is to ensure the object code finally generated run time and space efficiency of the operation is improved, mainly comprises deleting the useless operation of local optimization, code combining, etc – See page 1.
Cao (US Pub. No. 2021/0064350 A1) discloses designed according to a particular architecture, compiles and execute a general quantum program. Computer systems designed in accordance with the architecture are suitable for use with a variety of programming languages and a variety of hardware backends – See Abstract and specification for more details.
Smith et al. (US Patent No. 11,010,145 B1) discloses compilation process may include manipulating operations of the input program to generate equivalent operations that can be performed by the quantum gates and qubit devices on the quantum processor for which the program is being compiled – See Abstract and specification for more details.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192